Judge CLARK
dissenting.
The defendant having breached its fiduciary duty in failing to include the homeplace as an asset of the estate, the question is whether the defendant has carried its burden of showing on its motion for summary judgment that its breach did not result in a loss to the plaintiff. Because of such breach this asset was not considered by the defendant in determining whether the farm, the only income producing asset, should be sold to pay debts.
The majority decision relies primarily on the provision that the debts of the estate be paid out of the principal of the estate and that the sale of the farm was necessary because the value of the homeplace and other assets were insufficient to pay the debts.
I find it difficult to accept the proposition that this provision so restricted the duty of the executor-trustee to the plaintiff and other beneficiaries. Defendant sold the only income producing asset of the estate. Soon thereafter the homeplace was sold, at which time it was discovered that the homeplace was an asset of the estate.
In my opinion the defendant has not established at this stage of the proceeding that its breach did not result in a loss to plaintiff. I vote to reverse.